DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on November 17, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,117,699 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 13 is objected to because of the following informalities: there is a space between “step of” and the semicolon (line 1) and a space between “the bone” and the period (line 2).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 16 recites “rotating the wire guide to reposition the second bore such that the second wire is positioned at a second location of the bone that is different than the first location of the bone.”  While the originally-filed disclosure does recite such rotation, the disclosure does not state that such rotation results in the second wire being positioned at a second location that is different than the first location.  Accordingly, claim 16 contains new matter.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the intramedullary nail" in line 7.  There is insufficient antecedent basis for 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 2, 12-15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brandon (US 2011/0054484 A1) in view of Beyar et al. (US 2010/0076503 A1).
Claim 1. Brandon discloses a method for inserting and securing a nail (intramedullary nail 100) into a medullary canal (intramedullary canal IC) of a bone (femur bone FB) of a patient, the method comprising: supporting a sleeve (cannula 360 – see Figs. 14A-B – in place of cannula 60) with a retaining member (handle 379), wherein the sleeve defines a leading end (end in contact with femur bone FB as shown in Figs. 11G-11M), a trailing end (opposite end) spaced apart from the leading end along a first axis, and a first cannulation (cannula 360 is hollow) extending between the leading and trailing ends along the first axis; coupling an insertion device (alignment device 120 and illuminating device 82) to the intramedullary nail (intramedullary nail 100); and advancing the insertion device and nail into the first cannulation of the sleeve so that the intramedullary nail is advanced through the sleeve and into the medullary canal (see Figs. 11A-O).
Claim 2. Brandon discloses the step of connecting an aiming device (vertically extending member 124 – see para. 0082) to the insertion device, wherein the aiming device is configured to support a guide sleeve (laterally extending opening would be capable of supporting a guide sleeve – see para. 0082) (see Figs. 11A-O).
Claim 12. Brandon discloses inserting the sleeve into soft tissue of the patient toward the bone, and driving a guide wire (guide wire 20’) through the first cannulation and into the bone (see Figs. 11A-O).
Claim 13. Brandon discloses driving a guide wire (guide wire 20’) through the first cannulation and into the bone (see Figs. 11A-O).
Claim 14. Brandon discloses inserting a wire guide (illuminating device 82) into the first cannulation, and driving the guide wire through a first bore of the wire guide (see Figs. 11A-O).
Claim 15. Brandon discloses wherein the guide wire is a first guide wire that is drive to a first location of the bone, and inserting a second guide wire (guide wire 20’’) through a second bore of the wire guide and into the bone (see Figs. 11A-O).
Claim 17. Brandon discloses the step of inserting a cannulated drill bit (cannulated reamer – see para. 0080) onto the at least one wire and guiding the cannulated drill bit into the bone to drill a hole into the medullary canal (see Figs. 11A-O).
Brandon fails to disclose that the sleeve is flexible (claim 1).
Beyar et al. teach that a sleeve (cannula – see para. 0259) can be flexible (see para. 0259).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention for the sleeve of Brandon to be flexible (claim 1), as suggested by Beyar et al., as such a sleeve would be less damaging to adjacent tissue if the approach angle needed to be adjusted during the surgical procedure.
Claims 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brandon (US 2011/0054484 A1) in view of Beyar et al. (US 2010/0076503 A1) as applied to claim 2 above, and further in view of Guzman et al. (US 2003/0004513 A1).
Claim 3. Brandon discloses that the bone defines a proximal end (end adjacent head of femur bone FB) and a distal end (end of femur bone FB adjacent the patient’s knee) spaced apart from the proximal end along a first direction, and the aiming device further defines at least one channel (laterally extending opening – see para. 0082) that extends along a second direction that is transverse to the first direction (see Figs. 11A-O).
	Claim 4. Brandon discloses inserting at least one anchor (anchoring screws – see para. 0082) through the channel into engagement with the bone and the intramedullary nail positioned in the medullary canal (see Figs. 11A-O).
	Brandon and Beyar et al. fail to teach inserting the guide sleeve in the at least one channel toward the bone along the second direction (claim 3) and that the at least one anchor is inserted through the guide sleeve (claim 4).
	Guzman et al. teach that an aiming device (see Fig. 9 inset) includes at least one channel (see openings in aiming device in Fig. 8) and a guide sleeve (see Fig. 9 inset) is inserted in the at least one channel toward a bone (see Fig. 9 inset) along a second direction that is transverse to a first direction (extends from the head of the femur bone to adjacent the patient’s knee), wherein at least one anchor (screws – see para. 0083) is inserted through the guide sleeve (see Figs. 8-9).





[AltContent: textbox (Bone)][AltContent: textbox (Guide Sleeve)][AltContent: textbox (Aiming Device)]














	It would have been obvious to one of ordinary skill in the art at the time the invention was made to insert a guide sleeve in the at least one channel toward the bone along the second direction (claim 3) and insert the at least one anchor through the guide sleeve (claim 4), as suggested by Guzman et al., as the use of such a guide sleeve can protect the adjacent soft tissue from damage by the anchor during insertion of the anchor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773